IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00211-CV
 
In the
Estate of Florene K. Grace, Deceased
 
 

From the County Court at Law No.
1
Brazos County, Texas
Trial Court No. 12,787-PC
 

ORDER OF RECUSAL





 
            I hereby recuse myself from further
participation in this case.  Tex. Code
Jud. Conduct, Cannons 1, 2, and 3, reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. G app. B (Vernon 2005);
Tex. R. App. P. 16.2; and Tex. R. Civ. P. 18b(2)(a).
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
                                                                        Date:
  July ___, 2009


s for summary judgment alleging
various grounds for summary judgment.  The trial court granted all the motions
without specifying upon which ground it was relying.  Because at least one
ground on which summary judgment was sought was not challenged on appeal, we
affirm.
            To obtain a reversal when the trial
court does not specify the basis for its summary judgment, the appealing party
must show it is error for the judgment to be based on any ground asserted in
the motion.  Star-Telegram, Inc. v. Doe, 915 S.W.2d 471, 473 (Tex. 1995).  One ground asserted in Kennedy and OHM’s first motion was the defense of the
statute of limitations.  Autry did not respond to that ground at the trial
court and has not challenged that ground in his appeal.  Having no complaint
from Autry regarding the trial court’s decision to grant the motion for summary
judgment based on the limitations ground, we must affirm the summary judgment
in favor of Kennedy and OHM.  See Shanklin v. Grimes, No. 10-01-00023-CV, 2003 Tex. App. LEXIS 5332 (Tex. App.—Waco June 25, 2003, no pet.) (mem. op.); Heister v. W. Shamrock, No. 10-01-00366-CV, 2003 Tex. App. LEXIS 5160 (Tex. App.—Waco June 18, 2003, no pet.) (mem. op.).
            The trial court’s judgment is
affirmed.
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Affirmed
Opinion
delivered and filed September 24, 2008
[CV06]